IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00326-CV
 
The State of Texas,
                                                                      Appellant
 v.
 
Target Corporation,
                                                                      Appellee
 
 
 

From the County Court at Law No.
1
Brazos County, Texas
Trial Court No. 419-CC
 

ORDER

 
This is an appeal from an award of
compensation for condemnation of Target’s property in Brazos County.  The State timely perfected an appeal.  The district clerk filed the clerk's record on
December 6, 2004.  To date, no reporter's record has been filed.
We sent a letter on November 19 to
the court reporter, Lori Blaha, stating that the reporter’s record has not been
filed and to file the record within 30 days.  We did not receive a response
within 30 days; however, on January 24, 2005, we received a motion for an
extension of time to prepare the record.  Blaha indicated that she was now
working on the record for this cause and anticipated having it filed by
February 22.  On January 25, we granted Blaha’s motion and the record was now
due February 22.  On March 17, we sent a letter to Blaha asking her to contact
us regarding the late record.  On June 3, we received a motion for extension of
time to file the record.  On June 7, we granted her motion stating the due date
is now June 20 and “no further requests for extension of time to file the
reporter’s record will be entertained.”  We have not received the reporter’s
record.
     Accordingly, we ORDER court reporter Lori
Blaha to file the reporter's record for cause number 419-CC in the County Court
at Law Number One (1) of Brazos County, Texas with the Clerk of the Tenth Court
of Appeals, McLennan County Courthouse, 501 Washington Avenue, Room 415, Waco,
Texas 76701, on or before 5:00 p.m. on Tuesday, August 16, 2005.   If Blaha
does not file the record on or before August 16, she shall appear in this Court
at 9:00 a.m. on Wednesday, August 17, to show cause why she should not be held
in contempt.  See McElwee v. Joham, 971 S.W.2d 198, 198 (Tex. App.—Waco
1998, order), disp. on merits, 15 S.W.3d 557 (Tex. App.—Waco 2000, no
pet.).
FAILURE OF LORI BLAHA TO FILE THE REPORTER'S RECORD ON OR BEFORE AUGUST 16, 2005 MAY RESULT IN THE ISSUANCE OF A JUDGMENT OF CONTEMPT.
 
     The Court ORDERS that this Order be
personally served on Lori Blaha by overnight delivery via a commercial delivery
service within the meaning of Texas Rule of Appellate Procedure 9.5(b).  See
Tex. R. App. P. 9.5(b).
 
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
          (Chief
Justice Gray dissents without an opinion)
Order delivered and
filed July 20, 2005
Do not publish